Citation Nr: 0525962	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-17 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar or 
cervical spine disorder.

2.  Entitlement to a compensable evaluation for post-
operative residuals of parapatellar medial plica syndrome of 
the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his November 2002 VA Form 9 (substantive appeal), the 
veteran indicated that he desired a Board hearing at the RO.  
On a subsequent form returned to the RO in June 2003, the 
veteran indicated that instead he wanted a hearing at the RO 
before a Decision Review Officer (DRO).  That requested 
hearing was held in January 2005.  

The veteran previously perfected an appeal as to the 
disability rating assigned for his service-connected 
bilateral hearing loss.  In January 2005, he submitted a 
written statement indicating he wished to withdraw that issue 
from his appeal.  Therefore, the Board has identified the 
issues on appeal as set forth above.


FINDINGS OF FACT

1.  Service connection for residuals of a neck strain and for 
spondylolysis and spondylolisthesis was denied by a February 
1994 rating decision.  The veteran was notified of the 
decision that month, and an appeal of the decision was not 
initiated.  That was the last final rating decision denying 
the veteran's claim for service connection for a back 
disorder.

2.  The evidence added to the record since the February 1994 
rating decision does not bear directly and substantially upon 
the issue of service connection for a lumbar or cervical 
spine disorder, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of this 
issue.

3.  The veteran's service-connected right knee disability is 
characterized by normal range of motion, no laxity or 
subluxation, and no more than characteristic pain on motion.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1994 rating 
decision wherein the RO denied service connection for lumbar 
and cervical spine disorders is not new and material; thus, 
the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).

2.  The criteria for a compensable evaluation for post-
operative residuals of parapatellar medial plica syndrome of 
the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In an October 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
September 2002 statement of the case (SOC) and November 2002 
and January and July 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish a reopened claim 
and a compensable rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2002 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Back Disorder - Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's claimed low back disorder is not one of 
those disabilities.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, and the amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims received by VA on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2004)).  As the veteran's application to reopen 
was received prior to this date, in February 2001, the pre-
existing version of 38 C.F.R. § 3.156 applies.  All citations 
in this decision refer to the "old" version of 38 C.F.R. § 
3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  A February 1994 rating decision denied 
service connection for low back and neck conditions.  The 
veteran did not file a notice of disagreement to initiate an 
appeal.  Thus, the February 1994 rating decision was final.  
No other rating decision specifically addressed the issue of 
service connection for any back disorder until the March 2002 
rating decision, as to which the veteran perfected the 
current appeal.

The evidence of record at the time of the February 1994 
rating decision included the veteran's service medical 
records.  Upon entrance in June 1977, the veteran reported no 
history of recurrent back pain, and, on examination, his 
spine was normal.  Throughout his military career, the 
veteran complained of pain in his neck, following a jumping 
accident.  He was diagnosed with a neck muscle strain.  Upon 
separation in June 1992, the veteran did not report recurrent 
back pain, and, on

examination, his spine was normal.  The veteran's military 
reserve records show he was examined in June 1998 and 
indicated he had no history of recurrent back pain.  On 
examination, his spine was normal.

A February 1993 X-ray of the neck revealed a normal cervical 
spine.

In February 1993, the veteran underwent VA examination.  He 
complained of current back pain.  On examination, the lumbar 
spine was normal.  Forward flexion was to 85 degrees.  
Extension was to 25 degrees.  Lateral flexion was to 25 
degrees, bilaterally.  Rotation was to 35 degrees, 
bilaterally.  He could walk on his heels and toes and squat 
without difficulty.

A March 1993 X-ray of the lumbar spine revealed spondylolysis 
and spondylolisthesis of the lumbosacral joint.

In August 1993, the veteran testified before a DRO at the RO.  
He detailed the injury to his neck in service.  He stated 
that he was born with a disorder of the back.  He did not 
believe it started in service, but he did think it was 
aggravated therein.

In denying the veteran's claim in February 1994, the RO 
indicated that the service medical records were negative for 
diagnosis of, or treatment for, a chronic low back disorder.  
The rating decision also indicated the veteran had acute 
episodes of neck pain in service.  No current findings 
regarding neck pain were reported.  The RO indicated that 
neck pain was not a ratable entity without an established 
diagnosis.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the

Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In conjunction with his claim to reopen, the veteran's VA 
medical records were obtained by the RO.  None of them shows 
treatment for a cervical or lumbar back disorder.

In January 2005, the veteran again testified before a DRO.  
He said that, while in service, he was Airborne Qualified and 
had several jumps to his credit.  On his last jump, he 
reported hitting his toes, knees, and head.  He felt needle 
points all the way down his back and neck.  He did not see a 
doctor at that time.  He saw one later and informed him of 
the pain in his neck and back.  He was told to use a warm rag 
or towel.  Since then, he self treated.  He had X-rays at VA 
in 1992 and was told it was a birth defect.  It was then he 
learned he had spondylosis of the spine.  If he had known 
about this disorder, he would not have considered Airborne 
training.  He testified he last saw a doctor for his back in 
the middle of 2004, when he experienced pressure and could 
not walk.  He said he had trouble picking things up.  He also 
had pain when he drove for long distances.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a lumbar or cervical spine 
disorder.  While the VA treatment records and personal 
testimony do constitute new evidence, in that they were not 
of record at the time of the previous decision, they are not 
material because they do not bear directly and substantially 
on the issue at hand. In this regard, the treatment records 
never reference the veteran's lumbar or cervical spine or his 
back at all.  Furthermore, the veteran's testimony merely 
repeats information already contained in his service medical 
records and treatment reports.  This documentation does not, 
nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
veteran has a current lumbar or cervical spine disorder that 
is of in-service origin.  Specifically, none of the new 
evidence provides competent information to link the veteran's 
currently diagnosed back disorder to his military service or 
any incident that occurred therein.  Therefore, even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to provide a 
linkage between in-service symptomatology and current back 
disability.

Furthermore, the Board notes that the veteran made reference 
to recent treatment, in the middle of 2004, for his back at 
the VA.  However, the veteran's VA treatment records from 
that facility were requested in January 2005, and there is no 
evidence of an appointment for the veteran's back.  Since the 
VA records were already requested, the Board finds that a 
remand is not necessary, and would be futile, to try to 
obtain additional treatment records.

In reaching the above determination, the Board recognizes the 
argument of the veteran that he has a current back disorder 
related to service.  However, as noted before, the veteran's 
lumbar and cervical spine were normal upon separation from 
service.  The new evidence submitted by the veteran consists 
only of his testimony.  There is no additional pertinent 
medical evidence associated with the claims file since the 
last adjudication of these issues.

With regard to the assertions of the veteran he has a back 
disorder related to a jumping accident in service, we 
certainly respect his right to offer his opinion, but he is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge," aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a lumbar or cervical spine disorder.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


III.  Increased Rating - Right Knee

A.  Factual Background

April 2000 VA treatment records show the veteran complained 
that his knee swelled up after activity.  He complained that 
recently the knee bothered him more, and it did not improve 
with rest.  On examination, there was no swelling or erythema 
noted.  There was no history of re-injury of which he was 
aware.  After the initial injury, he had undergone 
arthroscopy, with removal of cartilage.  The assessment was a 
history of a service-connected right knee injury.

A March 2001 VA treatment record shows the veteran gave a 
history of right knee pain for three years.  It began with 
one incident of giving way, and it had not repeated since.  
However, the veteran sometimes felt as if his knee was 
unsteady.  He had felt pain off and on for a year.  He took 
Motrin, but it did not help very much.  He reported fairly 
chronic effusion with the knee, but no locking episodes.  
Currently, it did not interfere with his job, and he worked 
full time.  He complained of some morning stiffness, but he 
slept well at night.

A standing X-ray revealed an essentially normal knee.  
Examination revealed moderate effusion of the right knee.  
There was no joint line tenderness.  The veteran demonstrated 
a negative Lachman's.  There was a tender McMurray's on 
external rotation, with none on internal rotation.  The 
drawer sign was negative.  The assessment was likely early 
degenerative joint disease of the right knee, medial 
compartment.

A May 2001 X-ray of the right knee revealed no fracture or 
dislocation demonstrated.  No significant degenerative change 
was apparent.  No loose bodies were present.  There was no 
joint effusion.  The impression was that there was no acute 
abnormality demonstrated.

In November 2001, the veteran underwent VA examination.  He 
gave a history of chronic right knee pain.  He stated he 
began to experience instability in 1986, and underwent 
arthroscopic evaluation that year.  However, he continued to 
experience symptoms of occasional pain as well as swelling.  
This usually followed increased activity such as prolonged 
standing, walking, or running.  Previous X-rays were normal.  
There were no periods of flare-up of joint disease.  There 
was no previous history of dislocation or recurrent 
subluxation.  There was no history of inflammatory arthritis 
or constitutional symptoms.  The veteran complained of 
increased pain in the right knee with prolonged standing, 
walking, or running.  He was currently employed full time.

On examination, there was no evidence of pain on motion or 
loss of function or mobility.  There was no objective 
evidence of pain on motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  The veteran walked with a slight limp 
that favored his right leg.  There was no ankylosis.  
Examination of the knees revealed them to be essentially 
symmetrical on observation.  There was no swelling or 
inflammation.  Palpation revealed no evidence of tenderness 
or effusion.  The knee joints were stable anteriorly, 
posteriorly, and laterally.  Range of motion testing revealed 
no evidence of discomfort or loss of mobility.  Range of 
motion of the knee was from 0 to 140 degrees.  The diagnosis 
was parapatellar medial plica syndrome, right knee.

As reported above, in January 2005, the veteran testified at 
a DRO hearing.  He indicated that he last received treatment 
for his knee the year before, at the Bryan, Texas, VA 
facility.  He was given a knee brace, but said he did not 
currently wear it.  Other than that, he was not on any 
medications or therapies for his knee.  He was put on 
medication in the past.  He estimated that he had two months 
of knee problems in the past year.  It swelled.  It did not 
generally cause him to miss work.  He requested a specific 
job that did not require a lot of walking.  He estimated he 
could walk a mile and a half.  He sometimes felt like his 
knee was not there.  It slipped out.

In June 2005, the veteran underwent VA examination.  The 
veteran complained of some decrease in flexibility and some 
ache when he had a very busy and strenuous day with a lot of 
walking.  Otherwise, if there was a lot of walking involved, 
or no running involved, the knee did not really give him 
problems.  Occasionally, it would give way.  There was no 
locking, fatigability, or lack of endurance.  The veteran 
reported no treatment for his knee.  It did not bother him 
daily.  If it ached after a day of walking, it was not in a 
disabling way.  The veteran described having occasional 
flare-ups, which he rated at three or four on a maximum pain 
scale of ten.  They occurred occasionally, and lasted for the 
rest of the night.  The next day, his knee would feel fine.  
There was no additional limitation of motion or functional 
impairment on flare-ups.  There were no episodes of 
dislocation or recurrent subluxation.  There was no effect 
from his knee disability on his current occupation.

On examination, range of motion was normal.  There was no 
painful motion.  There was no additional limitation of motion 
or joint function during repetitive movements against 
resistance.  Stability was normal.  There was no weakness.  
There was mild tenderness on each side of the joint.  There 
was no abnormal movement and no guarding of movement.  X-rays 
showed no significant abnormality.  The diagnosis was 
parapatellar medial plica syndrome of the right knee.

B.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran is currently rated as noncompensable for his 
right knee disability.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2004), 
recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.  Based 
upon the evidence of record, the Board cannot find that the 
veteran had recurrent subluxation or lateral instability.  In 
March 2001, he described one previous incident of giving way, 
but none since then.  Furthermore while he described during 
his hearing situations in which he would suddenly feel like 
his knee was not there, there is no medical evidence to show 
the veteran experienced subluxation.  Indeed, his recent June 
2005 VA examination showed specifically he had no laxity or 
subluxation.  Therefore, there only being one recorded 
incident of giving way, the veteran's knee disorder is 
noncompensable under the criteria of DC 5257.

Under 38 C.F.R. § 4.71a, DC 5260 (2004), limitation of 
flexion of the leg is rated noncompensable at 60 degrees, 10 
percent at 45 degrees, 20 percent at 30 degrees, and 30 
percent at 15 degrees.  Additionally, under 38 C.F.R. 
§ 4.71a, DC 5261 (2004), limitation of extension of the leg 
is noncompensable at 5 degrees, 10 percent at 10 degrees, 20 
percent at 15 degrees, 30 percent at 20 degrees, 40 percent 
at 30 degrees, and 50 percent at 45 degrees.  However, the 
veteran's range of motion of the knee has been consistently 
shown to be normal.  Specifically, in November 2001, it was 
noted he had range of motion from 0 to 140 degrees.  
Therefore, based upon the evidence of record, the veteran was 
not shown to have any limited range of motion of his knee to 
warrant a compensable evaluation under DCs 5260 or 5261.  Id.

With respect to the other diagnostic codes that apply to the 
knee and the leg, the Board finds that they do not apply to 
the veteran's disability.  Specifically, the veteran has 
never been diagnosed with ankylosis of the knee, dislocated 
or removal of semilunar cartilage with symptoms, impairment 
of the tibia and fibula, or genu recurvatum.  Therefore, 
38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, and 5263 
(2004) are not for application.

Furthermore, which the veteran was diagnosed with early 
degenerative joint disease in March 2001, this diagnosis was 
not confirmed by X-rays.  Therefore, 38 C.F.R. § 4.71a, DC 
5003, 5010 (2004) are not for application.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of right knee pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee.  See 38 C.F.R. §§ 4.40, 4.45.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected right knee disability are 
contemplated in the noncompensable rating assigned.  There is 
no indication that pain, due to disability of the right knee, 
caused functional loss greater than that contemplated by the 
noncompensable evaluation assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

The Board notes that the veteran indicated during his January 
2005 hearing that he had recently sought treatment for his 
right knee at the Bryan VA outpatient clinic.  However, the 
Board notes that VA records dated from 2003 to 2005, 
including those from that clinic, were associated with the 
veteran's claims file.  No such record regarding the 
veteran's right knee is included.  Since the records from 
that facility during that time period are already associated 
with the claims file, the Board finds that a remand is not 
necessary to request these records again.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he required frequent periods of 
hospitalization for his right knee disability.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  While the veteran 
testified that he has about 60 days during the year when his 
knee really bothered him, he noted that he generally does not 
miss work days because of it.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
post-operative residuals of parapatellar medial plica 
syndrome of the right knee, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER


New and material evidence not having been submitted to reopen 
the previous finally denied claim of entitlement to service 
connection for a lumbar or cervical spine disorder, the 
appeal is denied.

A compensable evaluation for post-operative residuals of 
parapatellar medial plica syndrome of the right knee is 
denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


